UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-6058



YAQUB HAMEED MUWAKKIL, a/k/a James Smith,

                                             Plaintiff - Appellant,

          versus


L. W. HUFFMAN, Regional Director of the
Northern Region of the Virginia Department of
Corrections (VDOC); LISA EDWARDS, Warden;
DAVID A. GARRAGHTY, Chief Warden; WARDEN
SPENCE; UNIT MANAGER EVERETTE; CORRECTIONAL
OFFICER DAVIS; WARDEN WILLIAMS,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Robert G. Doumar, Senior District
Judge. (CA-01-570-2)


Submitted:   May 15, 2003                   Decided:   May 22, 2003


Before LUTTIG and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Yaqub Hameed Muwakkil, Appellant Pro Se.    Pamela Anne Sargent,
Assistant Attorney General, Dana L. Gay, OFFICE OF THE ATTORNEY
GENERAL, Richmond, Virginia, for Appellees.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Yaqub Hameed Muwakkil seeks to appeal the district court’s

order   permitting   late   filing   of   Defendants’   response   to    his

discovery requests, granting Defendants’ motion for an extension of

time to file an answer, denying Muwakkil’s motion for default

judgment, granting Muwakkil’s motion for an extension of time to

file a response, and denying Muwakkil’s motion to strike.               This

court may exercise jurisdiction only over final orders, 28 U.S.C.

§ 1291 (2000), and certain interlocutory and collateral orders, 28

U.S.C. § 1292 (2000); Fed. R. Civ. P. 54(b); Cohen v. Beneficial

Indus. Loan Corp., 337 U.S. 541 (1949).        The order Muwakkil seeks

to appeal is neither a final order nor an appealable interlocutory

or collateral order. Accordingly, we dismiss the appeal for lack of

jurisdiction. We deny Muwakkil’s motions to compel and to stay the

appeal. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                               DISMISSED


                                     2